Citation Nr: 1100872	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  04-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a total rating based on individual unemployability 
(TDIU).  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to February 
1975.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto. 

This matter has previously been remanded in September 2006, June 
2009, and June 2010.  The Board concludes that this appeal is 
once again REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the 
established policy of the VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  A total disability will be considered to 
exist when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  

An August 2004 VA treatment entry reflected that the Veteran 
worked for 27 years as a penal guard, general manager for 
security guards, and as a paramedic.  In August 2005, VA received 
a letter from Dr. R.I.R.C. who indicated that she had treated the 
Veteran for a long time for his service-connected bronchitis with 
bronchiectasis.  She stated that the Veteran was totally disabled 
for work and any productive activity.  However, Dr. R.I.R.C. did 
not support her conclusion with a rationale.  

During the January 2007 VA examination, the Veteran stated that 
he last worked in 1996 and was fired from jobs because of his 
service-connected disability.  He reported that he would not work 
with dust or chemical odors.  The Veteran also reported that he 
could walk 30 feet before he was exhausted.  

In July 2009, the Veteran's former supervisor, S.R., reported 
that the Veteran could not attend work because of his service-
connected disability.  On the July 2009 Form 21-4192, it was 
noted that the Veteran worked as a paramedic from 1986 to 1997.  
However, there is no evidence of record reflecting that S.R. is 
competent to opine that the Veteran is unable to work for 
purposes of 38 C.F.R. § 4.16(b).  

In the July 2009 letter, S.R. appears to indicate that the 
Veteran might be in receipt of SSA benefits.  However, it is 
unclear from the evidence of record whether he is in receipt of 
such.  The U.S. Court of Appeals for Veterans Claims has held 
that, where VA has notice that the veteran is receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of the 
decision granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Under the 
circumstances presented here, the RO should request the Veteran's 
SSA medical records.

The Board concludes that because there is evidence that the 
Veteran is unable to work due to his service-connected disability 
and has not worked since 1996/1997, a remand is necessary for a 
VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any SSA records 
and associate them with the claims file.

2.  The Veteran should be afforded a VA 
examination to determine the effect of his 
service-connected bronchitis with 
bronchiectasis on his employability.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  A copy of the claims file and 
remand should be made available to the 
examiner for review.  The examiner is 
requested to review all pertinent records 
associated with the claims file.

It should be noted that consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience, but not to his age or the 
impairment caused by nonservice-connected 
disabilities.  The question is whether the 
Veteran is capable of performing the physical 
and mental acts required by employment, not 
whether he can find employment.  

The examiner should comment on the effect of 
the Veteran's service-connected bronchitis 
with bronchiectasis on his ability to engage 
in any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disability is of such 
severity to result in unemployability.  In so 
doing, the examiner should consider the 
Veteran's acquired skills and past work 
history (penal guard, general manager of 
security guards, paramedic) before arriving 
at any conclusions.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


